Exhibit 10.17

FLOWERS FOODS, INC.

2001 EQUITY AND PERFORMANCE INCENTIVE PLAN

2013 Performance Shares Agreement

WHEREAS, _______________ (the “Grantee”) is an employee of Flowers Foods, Inc.
(the “Company”) or a Subsidiary; and

WHEREAS, a Target grant of performance shares (“Performance Shares”) to the
Grantee has been duly authorized by a resolution of the Committee duly adopted
on January 1, 2013 (the “Date of Grant”).

NOW, THEREFORE, pursuant to the Flowers Foods, Inc. 2001 Equity and Performance
Incentive Plan (the “Plan”), the Company hereby grants to the Grantee as of the
Date of Grant ______ Performance Shares at Target pursuant to this 2013
Performance Shares Agreement (this “Agreement”) whereby one-half ( 1/2) or ___
of such Performance Shares shall be designated “ROIC Shares” and one-half ( 1/2)
or ____ shall be designated “TSR Shares,” as both terms are defined in
Section 1(b) and (c), respectively.

1.     Vesting of Performance Shares. (a) On the Vesting Date, the Performance
Shares shall become nonforfeitable, subject to the Grantee having remained in
the continuous employ of the Company and/or Subsidiary until said date and only
to the extent that the Performance Criteria listed in sub-sections (b) and/or
(c) below have been met as of said date. For purposes of this Agreement,
Grantee’s employment with the Company or Subsidiary will be deemed to have
ceased as of the last day worked. In the case of a Grantee having received short
term disability benefits, employment will be deemed to have ceased on the last
day for which such short term benefits are paid, unless the Grantee immediately
returns to active employment. For the purposes of this Agreement, the continuous
employment of the Grantee with the Company or a Subsidiary will not be deemed to
have been interrupted, and the Grantee will not be deemed to have ceased to be
an employee of the Company or a Subsidiary, by reason of (i) the termination of
his employment by the Company or a Subsidiary and immediate rehire by the
Company (if the Company was not the original employer) or by another Subsidiary
or (ii) an approved leave of absence.

(b)    (i) In order for any portion of the “ROIC Shares” to become
nonforfeitable as of the Vesting Date, the following Performance Criteria must
be achieved during the period commencing January 1, 2013 and ending December 31,
2014: the Company’s average return on invested capital (“ROIC”) calculated on
continuing operations must exceed its weighted average cost of capital (“WACC”)
by 175 basis points for said period.



--------------------------------------------------------------------------------

(ii) In the event that the requirements of subparagraph (b)(i) above are
satisfied, the grant of Target ROIC Shares shall be earned as indicated below.
For this purpose, the performance period is the eight fiscal quarters from
January 2013 through December 2014.

 

Difference (or “Spread”)
ROIC minus WACC    Payment Percentage
(% of Target)

Less than 175 basis points

       0%

175 basis points

     50%

375 basis points

   100%

475 basis points or above

   125%

Straight-line interpolation between points

(c)    (i) In order for any portion of Target “TSR Shares” to become
nonforfeitable as of the Vesting Date, the following Performance Criteria must
be achieved: the relative performance of the Company’s “total return to
shareholders” (“Flowers TSR”) determined for the period commencing January 1,
2013 and ending December 31, 2014 compared to the “total return to shareholders”
of Flowers peer group companies (“Peer Group TSRs”) for the same period equals
or exceeds the thirtieth percentile (30%) as follows:

(ii) The final four hypothetical payouts relating to Flowers TSR, based on the
table below, from January 1, 2013 through the quarter ending prices for
March 31, 2014, June 30, 2014, September 30, 2014 and December 31, 2014 will be
averaged to determine the final percent of Target TSR Shares earned.

 

Percentile Flowers TSR
vs. Peer Group TSRs    Payment Percentage
(% of Target)

Less than 30th

       0%

30th

     50%

50th

   100%

70th

   150%

90th or above

   200%

Straight-line interpolation between points

 

2



--------------------------------------------------------------------------------

(d)    ROIC Shares and TSR Shares that become nonforfeitable under Sections 1(b)
and (c) shall be distributed within ten (10) business days after the Vesting
Date.

(e)    In the event that Grantee’s employment with the Company shall terminate
prior to December 31, 2014 because of Retirement, a pro rata portion of
Performance Shares shall become nonforfeitable on the Vesting Date based on the
actual performance achieved under Section 1(b) and (c) whereby the pro rata
portion shall be determined by dividing the number of complete fiscal quarters
from the Date of Grant until Retirement compared with eight (8). The
distribution of the nonforfeitable Performance Shares under this subsection
(e) shall be made at the same time as Performance Shares under Section 1(d).

(f)    Notwithstanding the provisions of Section 1(a)-(e), in the event of an
occurrence described below, all or a portion of the Grant of Performance Shares
under this Agreement shall immediately become nonforfeitable as described below
in subsections (i) and (ii) and such vested Performance Shares shall be
distributed within ten (10) business days of the applicable occurrence:

 

  (i) in the event of a Change in Control, (x) ROIC Shares shall pay out at
Target, and (y) TSR Shares shall pay out as follows: (1) if twelve (12) months
of the performance period have been completed, payout is based on TSR as of the
Change in Control date without application of 4-quarter averaging, or (2) if
twelve (12) months of the performance period have not been completed, payout is
at Target; or

 

  (ii) in the event that Grantee’s employment with the Company shall terminate
prior to December 31, 2014 because of Disability or death, the payout of ROIC
Shares and TSR Shares shall be at Target, respectively.

(g)    Section 1 Definitions.

 

  (i) “Retirement” means termination of employment after either (x) attainment
of age sixty-five (65), or (y) attainment of age fifty-five (55) provided
Grantee has accrued ten (10) years of service.

 

  (ii) “Vesting Date” means the date that the Company files its Annual Report on
Form 10-K with the Securities and Exchange Commission reflecting the
certification of the Performance Criteria set forth in this Section 1.

 

  (iii) “Flowers TSR” means (x) the Company’s common stock price change plus
dividends (which are assumed to be reinvested as paid out to shareholders)
compared to (y) the price of Company common stock determined on the trading day
immediately preceding the commencement of the performance period.

 

3



--------------------------------------------------------------------------------

  (iv) “ROIC” means (x) GAAP net income as reported by the Company with the
following adjustments: (1) after-tax interest will be added back and (2) the
Committee may adjust for extraordinary, infrequent or unusual items as defined
by GAAP and as agreed to by the external auditors of the Company divided by
(y) the average of the beginning and ending Company debt plus shareholder equity
with the average calculated using the eight (8) full calendar quarters of
financial data commencing January 1, 2013 and ending December 31, 2014.

 

  (v) “Peer Group TSRs” mean the total shareholder returns calculated as
described in the definition of Flowers TSR but determined for each of the
following nineteen (19) peer group companies: Mondelez International, Inc.,
Hillshire Brands Company, Snyders-Lance, Inc., Hain Celestial Group, Inc.,
Hershey Company, Treehouse Foods, Inc., Smucker (J.M.) Company, McCormick &
Company, Inc., B&G Foods, Inc., J and J. Snack Foods Corp., Lancaster Colony
Corp., Heinz (H.J.) Company, Hormel Foods Corp., General Mills, Inc., Kellogg
Company, Campbell Soup Company, ConAgra Foods, Inc., Dean Foods Company, and
Ralcorp Holdings, Inc. The Peer Group TSRs shall be adjusted as follows for the
following events: (x) peer group companies filing for bankruptcy during the
performance period will be considered to have negative one hundred percent
(-100%) TSR and (y) peer group companies that are acquired during the
performance period shall (1) be excluded from all calculations if acquired
during the first year of the performance period and (2) if acquired on or after
such one-year period, the peer group company will be positioned relative to the
Company’s TSR based on the acquired company’s TSR through the trading day which
is twenty (20) trading days before the acquired company announces the
transaction.

 

  (vi)

“Percentile” means the rank order from the bottom of Flowers’ TSR vs. the Peer
Group TSRs on a scale of 100, as calculated by Microsoft Excel®, with Flowers
Foods included in the group for this purpose.

 

  (vii) “Performance Criteria” means the Management Objectives approved by the
Committee which set forth the performance standards applicable to each of the
ROIC Shares and the TSR Shares.

 

  (viii) “Target” means the payment percentage equaling 100% relative to a
designated level of achievement of the applicable Performance Criteria set forth
in the table providing the range of potential payment opportunities for each of
the ROIC Shares and the TSR Shares.

 

4



--------------------------------------------------------------------------------

  (ix) “WACC” means the sum of the after-tax cost of each Company capital
component times its weight.

2.     Forfeiture of Performance Shares. (a) If the Grantee ceases to be
continuously employed by the Company and/or Subsidiary at any time prior to the
Vesting Date, any Performance Shares that has not theretofore become
nonforfeitable in accordance with the terms of Section 1 shall be forfeited.

(b)    In any event, if prior to the Performance Shares becoming nonforfeitable
the Grantee is demoted from the position of employment held by the Grantee on
the Date of Grant to a position which would not have been eligible for a Grant
pursuant to the Committee’s guidelines as of the Date of Grant, then the Grantee
shall forfeit a fraction of the initial Grant, but shall be entitled to retain
the remaining fraction of the initial Grant, subject to the provisions of this
Agreement, which is equal to the number of the Company’s fiscal quarters in
which the Grantee is employed in the position held by the Grantee on the Date of
Grant (beginning with the Date of Grant and terminating with the quarter in
which or with which demotion occurs) divided by eight (8). Notwithstanding the
foregoing, solely for purposes of this Agreement, the Committee may determine in
its sole discretion that an apparent demotion (as opposed to an actual demotion)
shall not cause a forfeiture.

3.     Dividend, Voting and Other Rights. Except as otherwise provided in this
Section 3, the Grantee shall have none of the rights of a stockholder with
respect to the Performance Shares. A notional cash account for the Grantee shall
be credited with an amount equal to any cash dividends paid by the Company on
its common stock during the full or partial performance period as determined
under Section 1. Such notional cash dividends shall become non-forfeitable only
with respect to the corresponding Performance Shares that ultimately vest in
accordance with Section 1. Non-forfeitable notional cash dividends will be
distributed in cash, without interest, when the corresponding vested Performance
Shares are paid out as set forth in Sections 1(d) or (e), unless there is an
occurrence described in Section 1(f), in which case such nonforfeitable notional
dividends shall be paid in cash, without interest, at the same time as the
corresponding vested Performance Shares described in Section 1(f).

4.     Retention of Stock Certificate(s) by the Company. The certificate(s)
representing the Performance Shares ultimately earned and vested shall not be
issued until payout.

5.     Restrictions on Transfer of Performance Shares. Performance Shares may
not be transferred, sold, pledged, exchanged, assigned or otherwise encumbered
or disposed of by the Grantee, except to the Company, until such shares have
been paid out. Any purported transfer, encumbrance or other disposition of the
Performance Shares that is in violation of this Section 5 shall be null and
void, and the other party to any such purported transaction shall not obtain any
rights to or interest in the Performance Shares.

6.     Compliance with Law. The Company will make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any restricted or nonrestricted shares of Common Stock or
other securities pursuant to this Agreement if the issuance thereof would result
in a violation of any such law.

 

5



--------------------------------------------------------------------------------

7.     Adjustments. The Committee may make any adjustments in the number and
kind of shares of stock or other securities covered by this Agreement that the
Committee may determine to be equitably required to prevent dilution or
enlargement of the Grantee’s rights under this Agreement that would otherwise
result from any (a) stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(b) merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities or (c) other corporate
transaction or event having an effect similar to any of the foregoing.
Furthermore, in the event of any transaction or event described or referred to
in the immediately preceding sentence, the Committee may provide in substitution
for any or all of the Grantee’s rights under this Agreement such alternative
consideration as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
grants so replaced.

8.     Taxes and Withholding. To the extent that the Company or Subsidiary is
required to withhold any federal, state, local or foreign tax in connection with
the issuance or vesting of any Performance Shares or other amounts pursuant to
this Agreement, and the amounts available to the Company for such withholding
are insufficient, it shall be a condition to the delivery of the shares to the
Grantee that the Grantee shall pay the tax in cash or make provisions that are
satisfactory to the Company for the payment thereof.

9.     No Employment Rights. The Plan and this Agreement will not confer upon
the Grantee any right with respect to the continuance of employment or other
service with the Company or any Subsidiary and will not interfere in any way
with any right that the Company or any Subsidiary would otherwise have to
terminate any employment or other service of the Grantee at any time.

10.   Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement will not be taken into account in determining any benefits
to which the Grantee may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company or a Subsidiary and
will not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or
any Subsidiary, unless provided otherwise in any such plan.

11.   Agreement Subject to the Plan. The Performance Shares granted under this
Agreement and all of the terms and conditions hereof are subject to all of the
terms and conditions of the Plan. Capitalized terms in this Agreement may be
defined herein, defined in the Plan or in both places. In the event of any
inconsistency between this Agreement and the Plan, the terms of the Plan will
govern. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the Performance Shares or
its vesting.

 

6



--------------------------------------------------------------------------------

12.   Recoupment. In the event the Committee invokes the recoupment remedy set
forth in Section 26 of the Plan, Grantee will either forfeit the Performance
Shares or reimburse the Company for any proceeds received by the Grantee as a
result of the sale of the former Performance Shares, as applicable.

13.   Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment will adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent.

14.   Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

15.   Successors and Assigns. Without limiting Section 5 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

16.   Governing Law. This Agreement will be construed and governed in accordance
with the laws of the State of Georgia.

17.   Notices. Any notice to the Company provided for herein shall be in writing
to the Company at the principal executive office of the Company, marked
Attention: Corporate Secretary, and any notice to the Grantee shall be addressed
to said Grantee at his or her address currently on file with the Company. Except
as otherwise provided herein, any written notice shall be deemed to be duly
given if and when delivered personally or deposited in the United States mail,
first class registered mail, postage and fees prepaid, and addressed as
aforesaid. Any party may change the address to which notices are to be given
hereunder by written notice to the other party as herein specified (provided
that for this purpose any mailed notice shall be deemed given on the third
business day following deposit of the same in the United States mail).

18.   Certain Additional Defined Terms. In addition to the following defined
terms and terms defined elsewhere herein, when used in the Agreement, terms with
initial capital letters have the meaning given such term under the Plan, as in
effect from time to time.

(a)    “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board to a committee (or subcommittee thereof) pursuant to
the Plan, such committee or subcommittee.

(b)    “Change in Control” shall mean the occurrence during the term of any of
the following events, subject to the provisions of Section 18(b)(vi) hereof:

 

  (i) the Company merges into itself, or is merged or consolidated with, another
entity and as a result of such merger or consolidation less than 51% of the
voting power of the then-outstanding voting securities of the surviving or
resulting entity immediately after such transaction are directly or indirectly
beneficially owned in the aggregate by the former shareholders of the Company
immediately prior to such transaction; or

 

7



--------------------------------------------------------------------------------

  (ii) all or substantially all the assets accounted for on the consolidated
balance sheet of the Company are sold or transferred to one or more entities or
persons, and as a result of such sale or transfer less than 51% of the voting
power of the then-outstanding voting securities of such entity or person
immediately after such sale or transfer is directly or indirectly beneficially
held in the aggregate by the former shareholders of the Company immediately
prior to such transaction or series of transactions; or

 

  (iii) a person, within the meaning of Section 3(a)(9) or 13(d)(3) (as in
effect on the Effective Date of the Plan) of the Exchange Act becomes the
beneficial owner (as defined in Rule 13d-3 of the Securities and Exchange
Commission pursuant to the Exchange Act) of (x) 15% or more but less than 35% of
the voting power of the then-outstanding voting securities of the Company
without prior approval of the Board, or (y) 35% or more of the voting power of
the then-outstanding voting securities of the Company; provided, however, that
the foregoing does not apply to any such acquisition that is made by (1) any
Subsidiary; (2) any employee benefit plan of the Company or any Subsidiary; or
(3) any person or group of which employees of the Company or of any Subsidiary
control a greater than 25% interest unless the Board determines that such person
or group is making a “hostile acquisition;” or (4) any person or group of which
the Company is an affiliate; or

 

  (iv) a majority of the members of the Board are not Continuing Directors,
where a “Continuing Director” is any member of the Board who (x) was a member of
the Board on the Effective Date of the Plan or (y) was nominated for election or
elected to such Board with the affirmative vote of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election; or

 

  (v)

Notwithstanding the foregoing provisions of this Section 18(b), unless otherwise
determined in a specific case by the Board, a “Change in Control” shall not be
deemed to have occurred for purposes of Section 18(b) solely because (w) the
Company, (x) a Subsidiary, or (y) any Company-sponsored employee stock ownership
plan or any other employee benefit plan of the Company or any Subsidiary either
files or becomes obligated to file a report or a proxy statement under or in
response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any
successor schedule, form or report or item therein) under the

 

8



--------------------------------------------------------------------------------

  Exchange Act disclosing beneficial ownership by it of shares of the
then-outstanding voting securities of the Company, whether in excess of 20% or
otherwise, or because the Company reports that a change in control of the
Company has occurred or will occur in the future by reason of such beneficial
ownership.

(c) “Committee” means the Compensation Committee of the Board, which shall
consist of a committee of two (2) or more Nonemployee Directors appointed by the
Board to exercise one or more administrative functions under the Plan.

(d) “Director” means a member of the Board of Directors of the Company.

(e) “Disability” means disability as determined under procedures established by
the Committee for purposes of the Plan.

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(g) “Nonemployee Director” means a Director who is not an employee of the
Company or any Subsidiary.

(h) “Subsidiary” means a corporation, company or other entity (i) more than
fifty percent (50%) of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

19.   Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) do not apply to the Grantee. This Agreement and the Plan
shall be administered in a manner consistent with this intent.

20.   Data Protection. By signing below, the Grantee consents that the Company
may process the Grantee’s personal data, including name, Social Security number,
address and number of shares of Performance Shares (“Data”) exclusively for the
purpose of performing this Agreement, in particular in connection with the
Performance Shares awarded to the Grantee. For this purpose the Data may also be
disclosed to and processed by companies outside the Company, e.g., banks
involved.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

FLOWERS FOODS, INC. By:     Title:   Executive VP & Chief Financial Officer

 

  Signature of Grantee Name:     Address:      

 

10